FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 14, 2009
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 GEOFFREY L. RASHAW-BEY,

          Plaintiff-Appellant,
                                                      No. 09-3190
 v.
                                               (D.C. No. 08-CV-3287-SAC)
                                                        (D. Kan.)
 UNITED STATES OF AMERICA,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


      Geoffrey L. Rashaw-Bey, a federal prisoner, alleges that he lost over $200

worth of property when federal prison officials mishandled his belongings while

they were transferring him between prison units. In an attempt to recover

damages for the loss of his property, Mr. Rashaw-Bey filed a negligence claim

under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80. The FTCA




      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
waives the United States’ sovereign immunity for certain torts committed by

federal officials in the scope of their employment.

      This, however, is not one of them. The FTCA specifically retains

sovereign immunity for cases involving detention of goods by any “law

enforcement officer.” Id. at § 2680(c). The Supreme Court recently interpreted

§ 2680(c) to cover claims that prison officials mishandled prisoners’ property.

See Ali v. Fed. Bureau of Prisons, 128 S. Ct. 831, 841 (2008). We agree with the

district court that Ali squarely applies to Mr. Rashaw-Bey’s claim. See D. Ct.

Order of June 25, 2009, at 5. Consequently, there is no subject matter jurisdiction

for federal courts to consider his claim under the FTCA.

      In an effort to avoid this conclusion, Mr. Rashaw-Bey raises three other

arguments. None warrants reversal. First, Mr. Rashaw-Bey argues that he should

have been able to name the prison guards as individual defendants, rather than

have to sue the United States. This argument fails because the government is

statutorily authorized to have itself substituted as the named defendant in FTCA

suits. 28 U.S.C. § 2679(d)(1). Second, he argues that the court would have had

jurisdiction if it had granted his motion to keep the individual prison guards as the

named parties in the suit. Yet, nothing in the FTCA’s detention exception turns

on whether the named defendant is a federal official or the United States. Third,

Mr. Rashaw-Bey argues that the U.S. Attorney’s request for dismissal of the case

was unwarranted because the Attorney General’s office is not aware of this case.

                                         -2-
But whether the Attorney General or his immediate office is aware of this case is

neither here nor there. The U.S. Attorney has sought dismissal of a suit filed

against the United States, and the federal courts are not statutorily authorized to

entertain it.

       For these reasons, we affirm the district court’s dismissal.   Mr. Rashaw-

Bey is reminded that, as a party proceeding in forma pauperis, he is obligated to

continue making appropriate payments until he has paid his litigation fees in full.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -3-